Citation Nr: 1004137	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-00 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for residuals of a left 
eye injury.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to 
February 1972, with service in the Republic of Vietnam from 
June 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which: 
(1) determined that new and material evidence had not been 
received to reopen a service connection claim for a skin 
disability; (2) denied service connection for hepatitis C; 
(3) denied service connection for left eye subconjunctival 
hemorrhage; and, (4) granted service connection for 
posttraumatic stress disorder (PTSD) and assigned an initial 
10 percent rating effective from June 10, 2003.  The Veteran 
perfected appeals as to each of these service-connection 
denials and as to the initially assigned disability rating 
for PTSD.

After the Veteran appealed for a higher initial PTSD rating, 
in a September 2006 RO rating decision the RO granted a 50 
percent rating effective from June 10, 2003.  Subsequently in 
an October 2007 rating decision, the RO granted a 70 percent 
disability rating for PTSD and also granted a TDIU, both 
effective from February 9, 2007.  

In July 2008 the Veteran testified before the undersigned 
Veteran's Law Judge at a hearing at the RO (Travel Board 
hearing).

In an October 2008 decision the Board granted a 100 percent 
schedular disability rating for PTSD for the entire appeal 
period.  In that decision, the Board also reopened the claim 
for service connection for a skin disability, and remanded 
that service connection claim to the RO for further 
development.  The Board also remanded the case regarding the 
claims for service connection for hepatitis C, and for 
residuals of a left eye injury.

In the October 2008 decision, the Board also remanded an 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) for any applicable period 
remaining, that is, prior to February 9, 2007.  The Board 
remanded that issue as being inextricably intertwined with 
the effective date to be assigned by the RO for the 100 
percent schedular disability rating for PTSD, and the 
effective dates that may be assigned if service connection 
would be granted for other claimed disabilities on appeal.  

An effective date for any period prior to February 9, 2007 
for a 100 percent schedular rating would moot the TDIU claim 
for that period.  See VAOPGCPREC 6-99 (June 7, 1999); see 
also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  

Subsequently, in a November 2008 rating decision, the RO 
assigned an effective date for the 100 percent disability 
rating for PTSD from the date of submission of the current 
claim on appeal, June 10, 2003.  Because the 100 percent 
schedular disability rating is assigned effective from date 
of claim, covering the entire appeal period, the issue of 
entitlement to TDIU is moot.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




FINDINGS OF FACT

1.  The competent evidence is against a finding: that a skin 
disability was present in service; or that any current a skin 
disability is related to service.

2.  The competent evidence is against a finding: that 
hepatitis C was present in service; or that any current 
hepatitis C is related to service.
 
3.  The competent evidence is against a finding: that 
residuals of a left eye injury were present in service; or 
that any current residuals of a left eye injury are related 
to service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

2.  Hepatitis C was not incurred in or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

3.  Residuals of a left eye injury were not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the matter 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a 
reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between June 2003 and December 2008.  
These documents in combination provided notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a November 2009 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, he has not established prejudicial error in 
the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA most recently examined the Veteran for compensation 
purposes in January 2009 addressing all of the service 
connection claims.  At those examinations the examiners 
specifically addressed the questions of service connection.  
Findings from these examinations are adequate for the 
purposes of deciding the respective clams on appeal.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its October 2008 remand.  Specifically, in 
pertinent part, the RO was instructed (1) to schedule the 
Veteran for appropriate examinations of the three claimed 
disorders, (2) and readjudicate the claims for service 
connection.  The Board finds that the RO has complied with 
these instructions.  Stegall, supra.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, if the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Notably, the record shows that the Veteran served during the 
Vietnam Era, with service in Vietnam from June 1970 to March 
1971.  The Veteran makes no claim, however, that any of the 
claimed disorders are due to exposure to herbicides while in 
Vietnam; and there is no evidence that any claimed disorders 
constitute any such disorders that would implicate regulatory 
provisions providing for presumptive entitlement to service 
connection.  See 38 C.F.R. § 3.307, 3.309.  Nor is there any 
supportive evidence to link any claimed disability on these 
grounds.  Therefore, no further discussion on this matter is 
necessary. 

The Veteran claims entitlement to service connection for 
three claimed disabilities: (1) a skin disability, (2) 
hepatitis C, and (3) residuals of a left eye injury.  As 
reflected in reports of VA examination in January 2009, the 
Veteran has most recently been diagnosed with such disorders, 
diagnosed respectively as (1) mild intertrigo; (2) hepatitis 
C, moderately active failed treatment; and (3) eye conditions 
diagnosed as (a) myopia/presbyopia, (b) episodes of 
subconjunctival hemorrhages, and (c) hepatitis C 
retinopathy/history of interferon retinopathy.  The Veteran 
maintains that the claimed disorders resulted from 
injury/disease in service, as further discussed below.  

A.  Skin Disability

As reflected in his notice of disagreement and substantive 
appeal, the Veteran maintains that after returning from 
Vietnam in April 1971 he was treated with cortisone cream for 
a skin condition that began while he was in Vietnam.  

The Veteran's service records reflect that he was in Vietnam 
from June 1970 to March 10, 1971.  On review of the service 
treatment records there is no medical evidence of any skin 
injury, disease, or disorder in service referable to the 
current diagnosis of intertrigo.  There are service treatment 
records showing a skin injury requiring stitches but this has 
not been shown to be associated with the currently claimed 
skin disorder on appeal.

On examination at the time of his February 1972 discharge 
examination, the evaluation of the skin was normal.  The 
claims files do not contain a medical history questionnaire 
to accompany the discharge examination report, and it is not 
known if the Veteran reported a skin disorder at the time of 
his discharge from active military service; however, in April 
1972, the Veteran filed a service connection claim for a 
laceration of the left front side of the head.  He did not 
mention any skin disorder as now claimed.

After service, the pertinent medical evidence is contained in 
VA and private treatment and examination reports.  Private 
treatment records beginning in the late 1980s show treatment 
for complaints of "jock itch" in July 1987 diagnosed as 
intertrigo; and then show treatment for fungus of the left 
foot in October 1990.  In February 1992 the Veteran was 
treated for a rash in the groin area, which the Veteran 
reported he had since Vietnam.  The diagnosis at that time 
was fungal infection.  The June 1992 report of a private 
dermatological examination contains a diagnosis of 
intertrigo.

Intertrigo is a superficial dermatitis occurring on apposed 
skin surfaces, such as in the axillae or groin, beneath 
pendulous breasts, or in skin furrows; which is caused by 
moisture, friction, warmth, and sweat retention, and obesity 
is a predisposing factor.  See Dorland's Illustrated Medical 
Dictionary 965 (31st ed. 2007). Characteristics include 
erythema, maceration, burning, itching, and sometimes 
erosions, fissures, exudations, and secondary infections.  
Id.

The report of a January 2009 VA examination shows that the 
Veteran reported having a history of itching in the groin 
with discomfort with onset in 1971, and with no significant 
rash.  He reported that he was treated several times in 
service in the early 1970s with cortisone cream, but that he 
was unable to document that treatment.  He reported that his 
symptoms were constant.  

After examination the report concluded with a diagnosis of 
mild intertrigo.  The examiner commented that given the lack 
of service records confirming the reported history of 
treatment in service, the examiner was not able to confirm 
that this condition began during service.  On that basis the 
examiner opined essentially that it was not as likely as not, 
in other words, not likely, that the condition began during 
service.

On review, while the record shows that the Veteran has a skin 
disorder diagnosed as intertrigo, the preponderance of the 
evidence is against the finding that this condition is 
related to service as claimed.   

There is no indication of any referable rash or other type of 
skin condition in the service treatment or examination 
records in service, or at discharge, other than that 
associated with a skin injury of the head requiring stitches 
for which service connection is already in effect.  
Thereafter, there are no medical records showing any skin 
condition until the private treatment reports in the late 
1980s when the Veteran reported having "jock itch" and 
later fungus of the left foot, ultimately diagnosed as 
intertrigo.  This lengthy period after service without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily 
against the claim with respect to a nexus directly to 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).
 
The treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
intertrigo to service.  The opinion given by the VA examiner 
at the January 2009 VA examination was that the Veteran's 
intertrigo condition was not likely due to service.  That 
examiner's opinion was based on examination and a review of 
the record that is reflected in the discussion above.  The 
January 2009 VA medical opinion is very persuasive, as it was 
based on correct facts and are supported by rationale.  There 
are no contrary opinions.  

B.  Hepatitis C

As reflected in his notice of disagreement and substantive 
appeal, the Veteran indicated that he had inservice risk 
factors for hepatitis C: that as a combat soldier in Vietnam, 
he worked with many wounded soldiers, shared razors, and used 
drugs for a while in Vietnam secondary to service-connected 
PTSD.  In November 2004 the Veteran provided responses to a 
questionnaire regarding hepatitis risk factors.  In that form 
the Veteran reported certain risk factors, stating that he 
had used intravenous drugs in 1972 and 1973, and that he had 
sometimes shared razors in Vietnam.

Service personnel records show that while in Vietnam the 
Veteran's duties consisted of combat engineer and security 
guard.

On review of the service treatment records, there is no 
evidence of complaints of, or treatment for, hepatitis C.  
Further, although the Veteran contends his service exposed 
him to certain risk factors discussed above, thereby 
incurring hepatitis C, his service treatment records do not 
record any such exposure or any wounds that would cause such 
exposure.  Service treatment records are also negative for 
risk factors of hepatitis C such as blood transfusions or 
organ transplants, tattoos, body piercing, intravenous or 
intranasal drug use, or exposure to contaminated blood 
products.
 
There are service treatment records showing symptomatology of 
headaches, however, these were linked to a concussion injury 
in service and not to any later diagnosed hepatitis C.  There 
are also service treatment records showing a fever and sore 
throat and generalized aches beginning in September 1970, 
however, these symptoms were not later linked by medical 
evidence to any later diagnosed hepatitis C.  On examination 
at the time of his February 1972 discharge examination, the 
examiner made no pertinent abnormal evaluation referable to 
the current diagnosis of hepatitis C.  

The Veteran's service treatment records are otherwise absent 
any treatment or diagnosis of hepatitis C or any of the risk 
factors mentioned above.  Overall, the lack of a specific 
diagnosis of hepatitis C during service and the absence of 
any residuals upon separation provides evidence against the 
claim.
  
Post-service, VA and private treatment records show that the 
Veteran was first diagnosed with hepatitis C in 1998, and 
subsequent treatment is shown in VA treatment records.  An 
October 1998 VA treatment record contains a past medical 
history of abnormal liver function tests, "?alcoholic 
hepatitis", and rule out alcoholism.  That report concluded 
with corresponding assessments.  A VA clinical note in 
January 1999 in part contains assessments of (1) hepatitis C 
and (2) alcoholism, with notation that the Veteran was 
reluctant to stop drinking, and was counseled about the risk 
of severe liver damage in conjunction with hepatitis C.  At 
that time he was offered counseling regarding the alcohol 
problem but refused.

The report of a January 2009 VA examination of his hepatitis 
C shows that the examiner reviewed the medical evidence on 
file and noted that hepatitis C was diagnosed in 1998 and 
that during subsequent treatment the Veteran endorsed 
weakness, low blood counts, insomnia, depression, flu-like 
symptoms, fatigue, muscle aches, rashes and hemorrhage in his 
eye.  The Veteran was currently not undergoing treatment for 
hepatitis.  He stopped treatment in November 2007 after a 
sudden left eye hemorrhage diagnosed as subconjunctival 
hemorrhage.  The Veteran had a history of heavy alcohol use 
in the past, and reported that he stopped drinking in 1998, 
but admitted to having an occasional drink, most recently two 
weeks before.  

After examination the examination report contains a diagnosis 
of hepatitis C, moderately active failed treatment.  The 
examiner opined that it was not possible to determine when 
the Veteran contracted hepatitis because he had risk factors 
both during service and after service; and on that basis the 
examiner opined that she could not offer an opinion without 
resorting to mere speculation. 

The first diagnosis of hepatitis C occurred in 1998, 
approximately 26 years following discharge from service.  In 
this regard, the Federal Circuit Court has determined that 
such a lapse of time is an important factor for consideration 
in deciding a service connection claim.  See Maxson, supra, 
230 F.3d at 1332. Subsequent VA treatment records show 
further treatment for hepatitis C.  Overall, however, service 
connection may not be established in this case for hepatitis 
C based on chronicity in service or post-service continuity 
of symptomatology for disorder seen in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494- 97.

The VA examiner in the January 2009 VA examination opined 
that she could not offer an opinion on the question of nexus 
without resorting to mere speculation, given her 
understanding of risk factors in service and post-service.  
The Board, however, finds this ambivalent opinion on the 
critical question at hand to clearly be of limited probative 
value.  Notably, as discussed above, there is no evidence of 
record, both in-service and post-service, supporting a 
finding of a link between the Veteran's service and his 
hepatitis C.  As noted above, there is no indication in the 
medical record of risk factors in service.  There are, 
however, numerous indications in the medical record after 
service of problems with alcohol abuse over a number of 
years.   

Here, despite the Veteran's assertions of blood exposure in 
service, there is simply no evidence in his service treatment 
records that support these assertions.  No other post-service 
treatment records link his hepatitis C to military service.  
As such, the Board concludes that the January 2009 VA 
examiner's opinion, which is not supported by the medical 
evidence of record, is of limited probative weight for or 
against the Veteran's claim.  Furthermore, the Veteran has a 
significant history of post-service alcohol abuse and 
alcoholism.  This constitutes a significant risk factor of 
hepatitis C and a possible intercurrent cause for his 
hepatitis C.  See 38 C.F.R. 
§ 3.303(b).

Thus, the Board finds that post-service medical records, as a 
whole, provide very negative evidence against the Veteran's 
hepatitis C claim as they reveal hepatitis C that began 
decades after service following the occurrence of risk 
factors of hepatitis C with no connection to service.

C.  Residuals of a Left Eye Injury

As reflected in his notice of disagreement and substantive 
appeal, the Veteran maintains that his claimed eye condition, 
subconjunctival hemorrhage, resulted from injury in service 
in Vietnam when he was struck on the right side of his head 
by wood that was blasted during land-clearing operations. 

Service treatment records show that the Veteran was treated 
in March 1971 after an injury in January 1971 in which he was 
struck on the right side of the head by wood from a tree 
being blasted during land-clearing operations.  Examination 
at that time showed no injury or complications.  He was seen 
in September 1971 for neurological consultation because of 
complaints of headaches following the March 1971 injury.  
None of the treatment records associated with that injury 
shows complaints or findings referable to the currently 
diagnosed subconjunctival hemorrhage.

None of the remainder of the service treatment records show 
any complaints or findings referable to the Veteran's claimed 
residuals of a left eye injury.  On examination at the time 
of his February 1972 discharge examination, the evaluation of 
the eyes, head, and face, was normal.

After service, the pertinent medical evidence is contained in 
VA and private treatment and examination reports.  Private 
treatment records in November 1990 show that the Veteran was 
treated after an injury in October 1990 that occurred while 
the Veteran was hanging a storm door.  The Veteran reported 
that he was struck about the left eye with the door.  The 
treatment provider found the eye was bruised and swollen, and 
there was ecchymosis of the left lower lid, but no breaks in 
the skin.  When seen one week later that month the ecchymosis 
was almost completely resolved.

A June 2003 VA treatment record shows that the Veteran was 
seen in part for complaints of "blood in eye" occasionally.  
That record contains an assessment of subconjunctival 
hemorrhage-no clear etiology. 

The report of a January 2009 VA examination of the eyes shows 
that the Veteran reported that he had subconjunctival 
hemorrhages; and that he had had trauma to the left temple in 
Vietnam when he was knocked unconscious for a few seconds.

After examination the report contains an impression of (1) 
myopia/presbyopia not related to military service; (2) 
episodes of subconjunctival hemorrhages not related to 
military service; and (3) history of interferon retinopathy 
as a result of treatment of hepatitis C. 

Although the January 2009 VA examination report shows 
diagnoses of myopia/presbyopia, and hepatitis C 
retinopathy/history of interferon retinopathy, the Veteran is 
not claiming service connection for these conditions.  
Further, regarding these latter conditions, vision loss due 
to refractive error, is precluded by the regulations; and as 
discussed above, the Veteran's hepatitis C has not been shown 
to be service-connected so as to warrant service connection 
for retinopathy on that secondary basis.  38 C.F.R. 
§§ 3.303(c), 3.310.

With respect to the claimed residuals of a left eye injury of 
subconjunctival hemorrhage, on review, while the record shows 
that the Veteran has episodes of subconjunctival hemorrhages, 
the preponderance of the evidence is against the finding that 
this condition is related to service as claimed.  In fact, as 
reflected in the report of the January 2009 VA examination 
for hepatitis, the Veteran himself indicated that this 
condition was related to medication he had taken for his 
hepatitis C. 
 
There is no indication of any referable condition in the 
service treatment or examination records in service, or at 
discharge.  Thereafter, there are no medical records showing 
any condition of subconjunctival hemorrhage until the report 
of the 2003 treatment record when the Veteran reported 
occasionally having "blood in eye".  This lengthy period 
after service without treatment is evidence against a finding 
of continuity of symptomatology following service, and it 
weighs heavily against the claim with respect to a nexus 
directly to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

The treatment records show no indication that any of the 
different treating physicians attributed the Veteran's 
episodes of subconjunctival hemorrhages to service.  The 
opinion given on this subject by the VA examiner at the 
January 2009 VA examination of the eyes was that the 
condition was not related to military service.  That 
examiner's opinion was based on examination and is consistent 
with the record that is discussed above.  The January 2009 VA 
medical opinion is very persuasive, as it was based on 
correct facts and are supported by rationale.  There are no 
contrary opinions.   

D.  Conclusions

Regarding the three claimed disabilities on appeal, while the 
Veteran has provided lay evidence of a link, VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The Veteran's opinion in these matters is of little value 
because the determinations involve a question that only 
medical experts may address.
 
After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for (1) a skin disability; (2) 
hepatitis C; and (3) residuals of a left eye injury.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability is denied.

Service connection for hepatitis C is denied.
 
Service connection for residuals of a left eye injury is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


